 

Exhibit 10.10

 

Purchase Agreement

 

Supplier: Shukui Wang Contract No.   Purchaser: Harbin Humankind Biology Date:
January  1, 2014   Technology  Co. Limited     Fax: 0451-82635173    

 

This purchase Agreement (the “Agreement”) was negotiated and entered by Shukui
Wang (the “Supplier”) and Harbin Humankind Biology Technology Co. Limited (the
“Purchaser”).

 

Article I Products

 

Products include Forest Frog Oil, Soy Isoflavones, seabuckthorm seed oil,
Propolis, Grape Seeds Extract, deer blood, etc.

The price shall be set according to current market price.

 

Article II Quality control

 

Supplier shall be responsible for the quality of products.

 

Article III Packaging requirement

 

Fluid products shall be delivered in barrels.

Solid products shall be delivered in foil packages.

 

Article IV Delivery, Transportation and Expense

 

Purchaser shall place purchase orders monthly. Supplier shall deliver the
products no later than 3 business days after receiving a purchase order to the
place Purchaser assigned and afford the transportation expenses.

 

Article V Payment Method

 

Purchaser shall remit payment to supplier’s account no later than 3 business
days after receiving products.

 

Article V Others

 

Disputes shall be solved according to “Contract Law of the People’s Republic of
China”.

After the Agreement is signed by legal representatives or authorized
representatives and stamped, the Agreement becomes effective since the signing
date. The Agreement shall remain in effect for one (1) year from its effective
date.

Facsimiles of the Agreement shall be deemed as original copies with the same
legal effect.

 

Supplier: Shukui Wang

Signature: /s/ Shukui Wang

 

Purchaser: Harbin Humankind Biology Technology Co. Limited

Corporate Seal: Corporate Seal Affixed

 

 

 

